 

 

USDC SDNY og
DOCUMENT |
ELECTRONICALLY FILED.
DOC#
DATE RILED 9. 6-20

 

ONITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

weer eet ot

 

 

 

 

tee ner nemenen rn ann

 

“f
ti
sore

 

08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND

RELATED PROPERTIES ORDER

 

 

 

 

LORETTA A. PRESKA, Senior United States District Judge:
At the conference currently scheduled for February 12, 2020 at
2:00 PM, (see dkt. no. 2188), the Court will entertain oral
argument on Claimants’ motion to modify the protective order
entered on December 12, 2019, (see dkt. no. 2175). The Judgment
Creditors who submitted papers in opposition to that motion,
(see dkt. no. 2179), may attend the February i2 conference and
participate in oral argument.

SO ORDERED.
Dated: New York, New York

February 6, 2020 a /i ZY

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
